per curiam:
El 14 de diciembre de 1967 Francisco L. Gar-cía Enchautegui fue admitido al ejercicio de la profesión de *741abogado, y el 3 de junio de 1968 fue admitidio al ejercicio de la notaría.
El 18 de marzo de 2004 se presentó una queja juramen-tada contra García Enchautegui ante el Colegio de Aboga-dos de Puerto Rico (Colegio de Abogados). Conforme al pro-cedimiento de rigor, el Colegio de Abogados le requirió varias veces a García Enchautegui que contestara la queja aludida. Se le hizo tal requerimiento repetidamente el 7 de abril de 2004, el 18 de mayo de 2004, el 17 de junio de 2004 y el 13 de julio de 2004.
En vista de que García Enchautegui no contestó nin-guno de los cuatro requerimientos que le había hecho el Colegio de Abogados, éste compareció ante nos el 19 de agosto de 2004 y solicitó nuestra intervención.
El 17 de diciembre de 2004, mediante una resolución que se le notificó personalmente por un alguacil del Tribunal, le ordenamos a García Enchauteghi que contestara los requerimientos del Colegio de Abogados y mostrara causa ante nos por la cual no debía ser disciplinado por incumplir con su deber de atender expeditamente los requerimientos referidos. Le apercibimos, así mismo, que incumplir con lo ordenado en la Resolución podría conllevar sanciones dis-ciplinarias severas, incluyendo su suspensión del ejercicio profesional.
A la fecha de hoy García Enchautegui no se ha comuni-cado con el Colegio de Abogados ni ha comparecido ante nos, todo ello en craso incumplimiento con nuestra Resolu-ción de 17 de diciembre de 2004.
Reiteradamente hemos resuelto que los abogados tienen la ineludible obligación de responder diligentemente a las órdenes de este Tribunal, así como a los requerimientos del Colegio de Abogados con respecto a las quejas que éste investiga. La indiferencia de un abogado al no atender *742nuestras órdenes ni los requerimientos del Colegio de Abo-gados en casos disciplinarios acarrea la imposición de se-veras sanciones disciplinarias. In re Torres Torregrosa, 161 D.P.R. 66 (2004); In re Fernández Pacheco, 152 D.P.R. 531 (2000); In re Corujo Collazo, 149 D.P.R. 857 (1999); In re Ron Menéndez, 149 D.P.R. 105, 107 (1999); In re Rivera Rodríguez, 147 D.P.R. 917, 923 (1999).
En el caso ante nos, el licenciado García Enchautegui ha hecho caso omiso a una orden nuestra al incumplir con nuestra Resolución de 17 de diciembre de 2004 y al ignorar los cuatro requerimientos del Colegio de Abogados referi-dos anteriormente. Así mismo se ha mostrado indiferente ante nuestro apercibimiento de imponerle sanciones disciplinarias. Evidentemente no le interesa continuar ejerciendo la profesión.
En vista de lo anterior, se le suspende inmediata e inde-finidamente del ejercicio de la abogacía y la notaría. Se le impone a Francisco L. García Enchautegui el deber de no-tificar a todos sus clientes de su inhabilidad para seguir representándolos, devolverles cualesquiera honorarios reci-bidos por trabajos no realizados e informar oportunamente de su suspensión a los distintos foros judiciales y adminis-trativos del país. Además, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión “per curiam”y sentencia. Finalmente, el Alguacil de este Tribunal deberá incautarse de la obra y sello notarial del abo-gado suspendido y entregarlos a la Directora de la Oficina de Inspección de Notarías para la correspondiente investi-gación e informe.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.